        4:20-cv-04036-SAL        Date Filed 05/04/21       Entry Number 24         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Callie Riddle, #20012429                                     Case No. 4:20-cv-4036-SAL

                             Plaintiff,

 v.
                                                                         ORDER
 Officer Pablovic,
 Lt. Crystal Nichols,

                            Defendants.



         This matter is before the Court for review of the January 13, 2021 Report and

Recommendation (“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 16]. In

the Report, the Magistrate Judge recommends this Court dismiss the action with prejudice and

without issuance and service of process. Id. No party filed objections to the Report, and the time

to do so has passed. See id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).



                                                   1
      4:20-cv-04036-SAL        Date Filed 05/04/21       Entry Number 24      Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED with

prejudice and without issuance and service of process.

       IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       May 4, 2021                                          Sherri A. Lydon
       Florence, South Carolina                             United States District Judge




                                               2
